Case held, decision reserved, motion to relieve counsel’s assignment granted, and new counsel to be assigned. Memorandum: Defendant’s attorney has moved to be relieved as assigned counsel pursuant to People v Crawford (71 AD2d 38) on the ground that no nonfrivolous issues exist on the appeal. Defendant, in his supplemental pro se brief, has raised the issue of legal insufficiency of the evidence, and we find that issue to be nonfrivolous. Accordingly, we relieve counsel of his assignment and assign new counsel to file a substantive brief addressing that issue and any others that counsel’s review of the record may disclose (see, People v Casiano, 67 NY2d 906; People v Cummings, 162 AD2d 943). (Appeal from judgment of Supreme Court, Erie County, Rossetti, J.—criminal possession of a weapon, third degree.) Present—Callahan, J. P., Denman, Green, Pine and Balio, JJ.